Lumpkin, J.
Whether or not the act of 1904 (Acts 1904, p. 93), entitled “An act to recognize, foster, encourage, protect and aid the Georgia Industrial Home and other child-saving institutions in this State, and for other purposes,” is subject to any of the attacks made upon it on constitutional grounds, the mother of the child committed to the Indus*379trial Home was not a party to tlie proceeding, and could not bring to this court a judgment of commitment, for review, by bill of exceptions. If any rights of hers with respect to the child have been invaded, habeas corpus or some other appropriate proceeding may furnish her a remedy; but not direct exception to the order passed by the judge of the superior court under that act.
Submitted July 18, 1906.
Decided January 17, 1907.
Motion to dismiss writ of error.
L. W. Nelson and E. M. Davis, for plaintiff in error.
I. J. Hofmayer, contra.

Writ of error dismissed.

All the Justices concur, concept Fish, C. J., absent„